Citation Nr: 1025451	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to August 2004.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A hearing before the undersigned Veterans Law Judge was held at 
the RO in March 2010.  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed.  During his hearing before the Board, the 
Veteran testified that he first received private treatment for 
his symptoms in 2005.  These records have not been associated 
with the claims file, however.  As the records are potentially 
relevant, they should be requested and obtained if available.  
Additionally, based on the competent histories from the Veteran, 
his spouse, and a former service colleague that the Veteran 
snored during service and due to the ambiguity as to whether the 
Veteran has sleep apnea (see April 2007 VA sleep study report), 
another VA examination should be conducted to clarify whether the 
Veteran has sleep apnea and, if so, to determine whether it onset 
in service.  38 C.F.R. § 3.159 (c)(4)(2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and to identify all 
medical care providers who treated him for 
his sleep disorder since 2005.  Request all 
reported records.  

2.  After completion of the foregoing, 
schedule the Veteran for an examination to 
determine the nature and etiology of the 
Veteran's sleep disability, to include 
whether the Veteran currently has sleep 
apnea.  For any diagnosed disorder, the 
examiner is requested to state whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
disorder onset in service or is causally 
related to service.  A rationale for any 
opinion expressed is requested, 
preferably with discussion of the histories 
of in-service snoring.  

3.  Thereafter, readjudicate the claim of 
service connection.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


